 1    CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
 2    Chris Carson, Esq., SBN 280048
      Dennis Price, Esq., SBN 279082                                         ISTRIC
 3    8033 Linda Vista Road, Suite 200                                  TES D      TC
 4    San Diego, CA 92111                                             TA
      (858) 375-7385




                                                                                               O
                                                                  S
      (888) 422-5191 fax




                                                                                                U
                                                                 ED
 5




                                                                                                 RT
      phylg@potterhandy.com                                                                D
                                                                                  RDERE




                                                             UNIT
      Attorneys for Plaintiff                                                 OO
 6                                                                    IT IS S




                                                                                                    R NIA
 7    DANIEL W. BALLESTEROS (SBN: 142003)
      dan.ballesteros@hogefenton.com                                                     o ge r s
      ALEXANDER H. RAMON (SBN: 282867)                                         onzalez R




                                                             NO
 8                                                                       n e G
                                                                   v o n
      alex.ramon@hogefenton.com                          J u d ge Y




                                                                                                    FO
 9    HOGE, FENTON, JONES & APPEL, INC.




                                                               RT




                                                                                                LI
      60 South Market Street, Suite 1400                          1/2/2020
                                                       ER




                                                                 H




                                                                                               A
10
      San Jose, California 95113-2396                      N                                  C
                                                                                          F
      Telephone: (408) 287-9501                                 D IS T IC T O
11
      Facsimile: (408) 287-2583                                              R
12    Attorneys for Defendant
      Christopher V. Carbone, Kathleen V. Wallingford, Dale A. Aiassa and
13    Elise Gurley
14    SYDNEY JAY HALL (SBN: 158151)
      sjhlaw@mail.com
15    LAW OFFICE OF SYDNEY JAY HALL
16    1021 South El Camino Real
      San Mateo, CA 94402
17    Telephone: (650) 342-1830
      Facsimile: (650) 342-6344
18
      RONDA EDGAR (SBN: 234758)
19    ronda@edgarlawgroup.com
      EDGAR LAW GROUP, LLP
20    675 North First Street, Suite 550
      San Jose, CA 95112
21    Telephone: (408) 278-1200
22    Facsimile: (408) 912-2705
      Attorneys for Defendant
23    El Cerrito Taqueria and Cenaduria LLC
24
25
26
27
28

                                                 1

     Joint Stipulation for Dismissal                      Case: 4:19-CV-02738-YGR
 1
                         UNITED STATES DISTRICT COURT
 2                      NORTHERNDISTRICT OF CALIFORNIA
 3    SCOTT JOHNSON,                             Case: 4:19-CV-02738-YGR
           Plaintiff,
 4      v.
                                                 JOINT STIPULATION FOR
 5    CHRISTOPHER V. CARBONE, in                 DISMISSAL PURSUANT TO
      individual and representative
 6    capacity as trustee for Vincent T.         F.R.CIV.P. 41 (a)(1)(A)(ii)
      Carbone Pursuant to the Carbone
 7    Living Trust dated May 14, 1993;
      KATHLEEN V. WALLINGFORD;
 8    DALE A. AIASSA;
      ELISE GURLEY;
 9    EL CERRITO TAQUERIA AND
      CENADURIA LLC, a California
10    Limited Liability Company;
      MIGUEL VILLALOBOS TORRES;
11    and Does 1-10,
              Defendants.
12
13                                     STIPULATION
14
15          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
16   between the parties hereto that this action may be dismissed with prejudice
17   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
18   This stipulation is made as the matter has been resolved to the satisfaction of
19   all parties.
20
21   Dated: December 30, 2019           CENTER FOR DISABILITY ACCESS
22
                                        By: /s/ Amanda Lockhart Seabock
23                                              Amanda Lockhart Seabock
                                                Attorneys for Plaintiff
24
25
26
27
28

                                             2

     Joint Stipulation for Dismissal                Case: 4:19-CV-02738-YGR
 1   Dated: December 30, 2019          HOGE, FENTON, JONES & APPEL,
 2                                     INC.

 3                                     By: /s/ Daniel W. Ballesteros
                                               Daniel W. Ballesteros
 4                                             Alexander H. Ramon
                                               Attorneys for Defendant
 5                                            Christopher V. Carbone, Kathleen V.
                                               Wallingford, Dale A. Aiassa and Elise
 6                                             Gurley
 7
 8   Dated: December 30, 2019          LAW OFFICE OF SYDNEY JAY HALL
 9                                     By: /s/ Sydney Jay Hall
                                             Sydney Jay Hall
10                                           Attorneys for Defendant
11                                           El Cerrito Taqueria and Cenaduria
                                             LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3

     Joint Stipulation for Dismissal                Case: 4:19-CV-02738-YGR
 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Daniel W.
 4   Ballesteros and Sydney Jay Hall, counsel for Christopher V. Carbone,
 5   Kathleen V. Wallingford, Dale A. Aiassa and Elise Gurley and El Cerrito
 6   Taqueria and Cenaduria LLC, respectively, and that I have obtained Mr.
 7   Ballesteros’s and Mr. Hall’s authorization to affix their electronic signature to
 8   this document.
 9
10   Dated: December 30, 2019          CENTER FOR DISABILITY ACCESS
11
                                       By: /s/ Amanda Lockhart Seabock
12
                                               Amanda Lockhart Seabock
13                                             Attorneys for Plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            4

     Joint Stipulation for Dismissal                Case: 4:19-CV-02738-YGR
